Citation Nr: 0718801	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for ear disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran and his spouse testified in support of these 
claims during a videoconference hearing held before the 
undersigned in April 2007.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Tinnitus is related to the veteran's active service.

3.  The veteran does not currently have ear disease.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  Ear disease was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating them 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

1.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letter dated July 2003, before initially deciding 
those claims in a rating decision dated August 2003.  The 
timing of this notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of this notice does not reflect compliance with 
the requirements of the
law as found by the Court in Pelegrini II and 
Dingess/Hartman.  Therein, the RO acknowledged the veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, informed him of VA's duty to assist, and indicated 
that it was developing his claims pursuant to that duty.  As 
well, the RO identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all requested evidence.    

The RO also informed the veteran that it had attempted to 
obtain his service medical records, but had learned that some 
of them may have been damaged by a fire that occurred at the 
Records Management Center, a military records storage 
facility.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a veteran's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim).  The RO asked the veteran 
to assist in reconstructing his service data by submitting a 
completed copy of the enclosed NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data), but did not 
inform him that he should submit alternative types of 
evidence to substantiate his assertions that the claimed 
disabilities manifested in service.  The RO also did not 
provide the veteran any information on disability ratings or 
effective dates.  

The veteran is not prejudiced as a result of the RO's failure 
to fully notify him of all
necessary information.  Bernard, 4 Vet. App. at 394.  First, 
below, the Board
favorably decides the veteran's claim for service connection 
for tinnitus.  Second,
with regard to his claim for service connection for ear 
disease, the Board accepts
that the veteran had an ear infection in service.  The sole 
question at issue is
whether the veteran now has residuals of the infection, or 
more specifically, ear
disease.  Therefore, even if the RO had informed the veteran 
that he should submit
alternative evidence to support his assertion of in-service 
incurrence, this type of
evidence would not be pertinent to the question of whether 
the veteran currently has
ear disease or residuals thereof.  Rather, if favorable, it 
would merely confirm that
the veteran had an ear infection in service.

2.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to those 
claims, including service medical records and post-service VA 
and private treatment records.  The RO also afforded the 
veteran VA examinations in support of his claims, during 
which examiner addressed the presence and etiology of the 
claimed disorders. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran seeks service connection for tinnitus and ear 
disease.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be presumed for an organic disease of 
the nervous system if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and this condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 
3.309(a) (2006).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Tinnitus

Post-service medical records, including private medical 
reports dated since April 2002 and a report of VA 
audiological examination conducted in August 2005, establish 
that the veteran currently has tinnitus.  The question is 
thus whether this disorder is related to the veteran's active 
service.  

According to the veteran's written statements and transcript 
of his hearing testimony, presented in April 2007, the 
veteran began to experience ringing in his ears in service.  
He believes that this ringing first occurred while assigned 
to an artillery company, at which he time he trained as a 
gunner without the benefit of hearing protection.  Allegedly, 
during that time period, he was exposed to a significant 
amount of noise and suffered acoustic trauma from the 
frequent firing of a 75 millimeter weapon and the pulling of 
the trigger on cannons.  The veteran takes issue with VA's 
finding that he did not have tinnitus until the 1980s.  He 
points out that, by that time, his tinnitus had become so 
severe, he sought medical treatment therefor.  He reportedly 
had, but did not seek treatment for, the disorder prior to 
that time.   

Service medical records include no reports of ringing ears 
and no diagnosis of tinnitus.  However, the veteran is 
competent to state that he experienced ringing in his ears 
during service.  One medical professional, a VA examiner who 
conducted the August 2005 audiological examination, ruled out 
a relationship between the veteran's tinnitus and period of 
active service on the basis that the veteran first reported 
the ringing in the 1980s.  This opinion is insufficient to 
refute the veteran's assertions as it is based on an 
inaccurate medical history.  As the veteran has indicated on 
multiple occasions, the ringing in his ears began in service 
and continues currently.  Given that a private physician and 
the VA examiner have diagnosed this ringing as tinnitus, the 
Board accepts that such disorder is related to the veteran's 
active service.  

Based on the foregoing discussion, the Board concludes that 
tinnitus was incurred in service.  Inasmuch as the evidence 
in this case supports the veteran's claim, such claim must be 
granted.  



B.  Ear Disease 

The veteran contends that he first began having problems with 
his ears in service, in 1950 or 1951, and presently continues 
to suffer from such problems, particularly sharp pains in the 
ears.  He believes that these problems might be due to ear 
disease, which developed secondary to an ear infection he had 
in service.  

The veteran's service medical records confirm that the 
veteran had a mild ear infection, or more specifically, 
otitis externa, in service in December 1951.  However, after 
receiving treatment for that infection, the veteran did not 
report any associated complaints.  In fact, during post-
service private treatment visits for multiple ear complaints 
beginning in 1991, no medical professional diagnosed the 
veteran with ear disease.  Similarly, during VA audiological 
and ear disease examinations conducted in August 2005, VA 
examiners did not diagnose any ear disease other than 
tinnitus, discussed above, and hearing loss, which is 
separately service connected.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he has ear disease.  Such assertions 
may not be considered competent evidence of a nexus as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
diagnosing ear disease, the Board concludes that such disease 
was not incurred in or aggravated by service.  The evidence 
in this case is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as a preponderance of the 
evidence is against this claim, it must be denied.




ORDER

Service connection for tinnitus is granted.

Service connection for ear disease is denied.



_________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


